FILED
                           NOT FOR PUBLICATION                                 JAN 22 2014

                                                                          MOLLY C. DWYER, CLERK
                    UNITED STATES COURT OF APPEALS                          U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PRISON LEGAL NEWS, a project of the              No. 13-15965
Human Rights Defense Center,
                                                 D.C. No. 2:11-cv-01761-GMS
              Plaintiff - Appellant,

  v.                                             MEMORANDUM*

PAUL R. BABEU, individually and in his
official capacity as Sheriff of Pinal
County, Arizona; PINAL COUNTY,
ARIZONA; TONYA DELGADO, Sgt., in
her individual and official capacities;
ALYSSA ROMERO; LAURENDA
HENSLEY-SALISBERRY; CHERYL
MCBIRNIE; JOHN JOHNSTON;
LAUREN MCVICKER, Detention Aides,
in their individual capacities; LORETTA
VALDEZ; DALTON GAY; ERICA
CHAVEZ; DENA KELLY, in their
individual capacities; AMADO
MARTINEZ, Sgt., in his individual and
official capacities; LEONARD ARNOLD,
Sgt., in his individual and official
capacities; DAVID LINDERHOLM,
Training Specialist, in his individual and
official capacities; FRANCES HAWKINS,
Lt., in her individual and official
capacities; DENNIS RUSHING;


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Cir. R. 36-3.
MATTHEW HULL, Lt., in his individual
and official capacities; DARREN
RUSHING, Lt., in his individual and
official capacities; VERNITA GANT, Lt.,
in her individual and official capacities;
MICHELE MCNEELY, Lt., in her
individual and official capacities;
GILBERT HOYOS, Lt., in his individual
and official capacities; TERRY
JOHNSON, Captain, in his individual and
official capacities; JAYME
VALENZUELA, Captain, in his individual
and official capacities; RUBEN
MONTANO, Captain, in his individual
and official capacities; JAMES KIMBLE,
Deputy Chief, in his individual and official
capacities,

             Defendants - Appellees.


                   Appeal from the United States District Court
                            for the District of Arizona
                    G. Murray Snow, District Judge, Presiding

                     Argued and Submitted January 13, 2014
                           San Francisco, California

Before: ALARCÓN, TALLMAN, and IKUTA, Circuit Judges.

      Prison Legal News appeals the district court’s denial of its motion for a

permanent injunction against the defendants, who operate the Pinal County Jail.

Jurisdiction lies under 28 U.S.C. § 1292(a)(1) and we review for abuse of

discretion. Cummings v. Connell, 316 F.3d 886, 897 (9th Cir. 2003). Finding

none, we affirm.
      “Perhaps the most significant single component in the judicial decision

whether to exercise equity jurisdiction and grant permanent injunctive relief is the

court's discretion.” Charles Alan Wright et al., 11A Fed. Pract. & Proc. § 2942 &

n.3 (2d ed. 2013) (collecting cases). Here, the district court took the

extraordinarily cautious step of seeking additional briefing and evidence on the

motion before concluding that a permanent injunction was unnecessary. In light

this attention and the extraordinary deference we must show, we cannot find an

abuse of discretion here.

      AFFIRMED